Earl, J.
Section 1315 of the Code requires that the return to this court shall be certified by the clerk of the court from which the appeal is taken, and that the appeal must be heard upon such certified return. Rule 1 of this court makes the same requirement.
Section 3301 of the Code provides for the compensation to be made to clerks of courts of record for services to be rendered by them. That section was amended by chapter 399 of the Laws of 1882 by adding to the end thereof as follows: “ Where the attorneys for all the parties interested, other than parties in default or against whom a judgment or a final order has been taken and is not appealed from, stipulate in writing that a paper is a copy of any paper whereof a certified copy is required by any provision of this act, the stipulation takes the place of a certificate, as to the parties so stipulating, and the clerk is not required to certify the . same or entitled to any fee therefor.”
We do not think that this was intended to alter the effect of section 1315 or the rule of this court. When the parties to such a stipulation alone are interested, the stipulation will take the place of the clerk’s certificate. But they cannot by stipulation make up a case for this court, until the law shall be further changed. The returns to this court should be made by a responsible officer under the sanction of his official oath, and his responsibility to the law. Any other practice would be extremely unwise and mischievous.
The motion should be denied.
All concur.
Motion denied.